EXHIBIT 10.15
WESTERN GAS HOLDINGS, LLC
EQUITY INCENTIVE PLAN
SECTION 1. Purpose of the Plan.
     The Western Gas Holdings, LLC Equity Incentive Plan (the “Plan”) has been
adopted by Western Gas Holdings, LLC, a Delaware limited liability company (the
“Company”) and the general partner of Western Gas Partners, LP, a Delaware
limited partnership (the “Partnership”). The Plan is intended to promote the
interests of the Company and its indirect parent, Anadarko Petroleum Corporation
(“Anadarko”), by providing to key executives of the Company or an Affiliate
incentive compensation to encourage superior performance.
SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Incentive Unit and any associated DERs granted under the
Plan.
     “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.
     “Board” means the Board of Directors of the Company.
     “Change in Capitalization” means any increase in the members’ capital
contribution, any change (including, without limitation, in the case of a
dividend or other distribution in respect of member interests, a change in
value) in the member interests or any exchange of member interests for a
different number or kind of shares of ownership or other securities of the
Company or another entity, by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, spin-off, split-up, issuance of warrants
or rights, stock dividend, stock split or reverse stock split, property
dividend, or combination or exchange of member interests, repurchase of member
interests, change in corporate structure or otherwise. The following events
shall be considered a Change in Capitalization for the purposes of this Plan,
but shall not represent all scenarios for which a Change in Capitalization could
be deemed to have occurred: (a) the issuance by the Company, Anadarko or any
other Affiliate of other ownership interests in the Company; (b) the sale,
transfer or dividend/distribution of assets, member interests or other
securities (including Partnership units) representing more than five percent
(5%) of the value of the Company’s total assets as determined at the end of the
most recently completed month, including but not limited to any sale or transfer
by the Company of the Partnership’s general partner interest, the Partnership’s
incentive distribution rights or any Class B units or common units received from
the Partnership as a result of the Company’s election to exercise the incentive
distribution rights reset option under the Partnership Agreement; and (c) the
initial public offering of the Company (or its successor in interest, including
in the event the Company has changed its structure to a corporation or
partnership) which may not otherwise constitute a Change of Control of the
Company.
     “Change of Control” shall mean the occurrence of either of the following
after the effective date of the Plan with respect to either Anadarko or the
Company:
     Change of Control of Anadarko:

49



--------------------------------------------------------------------------------



 



a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) acquires beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of Anadarko (the
“Outstanding Anadarko Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of Anadarko entitled to vote generally in the
election of directors (the “Outstanding Anadarko Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control of Anadarko: (i) any acquisition
directly from Anadarko, (ii) any acquisition by Anadarko, (iii) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by
Anadarko or any corporation controlled by Anadarko or (iv) any acquisition
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this definition; or
(b) individuals who, as of the effective date of the Plan, constitute the
Anadarko Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Anadarko Board of Directors; provided,
however, that any individual becoming a director subsequent to the effective
date of the Plan whose election, or nomination for election by Anadarko’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Anadarko Board of Directors;
or
(c) consummation by Anadarko of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of Anadarko
or the acquisition of assets of another entity (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Anadarko Common Stock and Outstanding Anadarko
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Anadarko or all or substantially all of Anadarko’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Anadarko Common Stock and Outstanding Anadarko Voting
Securities, as the case may be, (ii) no person (excluding any employee benefit
plan (or related trust) of Anadarko or such corporation resulting from such
Business Combination) beneficially own, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Anadarko
Board of Directors, providing for such Business Combination; or
(d) approval by the stockholders of Anadarko of a complete liquidation or
dissolution of Anadarko.
Notwithstanding the foregoing, with respect to an Award that is (i) subject to
Section 409A and (ii) a Change of Control of Anadarko that would accelerate the
timing of payment thereunder pursuant to Section 6(i), the term “Change of
Control” shall mean a change in the ownership or effective control of Anadarko,
or in the ownership of a substantial portion of the assets of Anadarko as
defined in Section 409A, but only to the extent inconsistent with the above
definition, and only to the minimum extent necessary to comply with
Section 409A, as determined by the Committee.
     Change of Control of the Company:
(a) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company;

50



--------------------------------------------------------------------------------



 



(b) the members of the Company approve, in one or a series of transactions, a
plan of complete liquidation of the Company;
(c) the sale or other disposition by the Company of all or substantially all of
its assets in one or more transactions to any Person other than or an Affiliate
of the Company; or
(d) the Company (either directly or indirectly as a result of a corporate
restructuring) becomes wholly or partially owned by the public.
Notwithstanding the foregoing, with respect to an Award that is (i) subject to
Section 409A and (ii) a Change of Control of the Company that would accelerate
the timing of payment thereunder pursuant to Section 6(i), the term “Change of
Control” shall mean a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company as defined in Section 409A and the authoritative guidance issued
thereunder, but only to the extent inconsistent with the above definition, and
only to the minimum extent necessary to comply with Section 409A as determined
by the Committee.
     “Committee” means the Board or a committee of the Board appointed to
administer the Plan.
     “DCF Valuation” means the aggregate dollar value derived by applying a
discounted cash flow methodology to the Company and its operations, and shall
include all cash flows inuring to the Company’s benefit, including but not
limited to the cash flow related to assets owned by the Company related to the
Partnership (including but not limited to all incentive distribution rights
(“IDRs”), general partner units, common units, subordinated units, and Class B
units (if any)), calculated according to the following general description, but
in any case subject to the sole discretion and determination of the Committee:
(a) Cash available for distribution to all unitholders of the Partnership in the
current (or most recent) quarter will be multiplied by 4.0 to arrive at an
annualized distribution amount. Contractual IDR payments from the Partnership
(with splits determined assuming the calculated annualized distribution above)
will be calculated and applied to determine the relative general partner and
limited partner dollar payout amounts from such annualized distribution; and
(b) Expected annual distributions to all unitholders of the Partnership for each
of the next four years will then be calculated by using the annualized growth
rate in the distribution from the prior year. Such calculation will be
determined by comparing the annualized distribution calculated in clause
(a) above to the actual distribution paid in the prior year; and
(c) Contractual IDR payments from the Partnership in each of the next four years
(with splits determined by the amount of such future expected distributions)
will be calculated and applied to determine the relative general partner and
limited partner dollar payout amounts from such future expected distributions;
and
(d) A terminal value will be calculated as of the fourth year based on the
expected cash payout to the general partner in year 4, multiplied by a number to
be determined by the Committee at the time of calculation, and a discount rate
to be determined by the Committee at the time of calculation; and
(e) The present value of all of the cash flows determined in the above
paragraphs will be determined, utilizing a discount rate to be determined by the
Committee at the time of calculation.
     “DER” means a distribution equivalent right which shall be granted in
tandem with each Incentive Unit, to receive (with respect to each Incentive Unit
subject to the Award Agreement) a credit equal to the value of the dividends or
other distributions made by the Company to its member(s) during the period such
Award is outstanding.
     “Determined Value” means the then-current value of the Company as
determined from time-to-time by the Committee, where (a) in advance of the
initial public offering of the Company such value shall be reflected by (i) the
DCF Valuation amount, plus (ii) any other value related to any other assets of
the Company, which value has not otherwise been captured by the DCF Valuation
methodology, less (iii) indebtedness of the Company, if any, and (b) upon the
closing of an initial public offering of the Company such value shall be
reflected by the aggregate equity value of the Company as determined using the
market price of the Company’s equity securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

51



--------------------------------------------------------------------------------



 



     “Executive” means an executive officer of the Company or an Affiliate
thereof.
     “Fundamental Change” means:

  (a)   the Company ceases to be the general partner of the Partnership; or    
(b)   the Company ceases to hold or to be entitled to receive the IDRs from the
Partnership, or any Class B units or common units received from the Partnership
as a result of the Company’s election to exercise the IDRs reset option under
the Partnership Agreement.

     “Incentive Unit” means a (notional) unit granted under the Plan which, upon
the occurrence of a Liquidation Event, entitles the Participant to receive an
amount of cash equal to the Value of an Incentive Unit (plus associated DERs, if
any).
     “Liquidation Event” means an event that shall cause a Participant’s Awards
to vest and become payable pursuant to Section 6(g). A Liquidation Event shall
occur upon the occurrence of both (a) restrictions imposed on the Incentive
Units pursuant to Section 6(b) lapse, and (b) the earliest occurrence of any one
of the following events with respect to an individual Participant: (i) Change of
Control; (ii) the closing of an initial public offering of the Company; (iii)
termination of employment (to the extent termination of employment is specified
as a Liquidation Event in the Award Agreement); (iv) death; (v) disability (as
defined in the Anadarko benefit plans); (vi) a date certain specified in the
Award Agreement, if any; or (vii) such other time as the Committee, in its sole
discretion, may determine.
     “Participant” means an Executive granted an Award under this Plan.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and regulations promulgated thereunder.
     “Value of an Incentive Unit” means the dollar value ascribed to an
Incentive Unit and shall at all times be calculated by dividing the then-current
Determined Value by one million (1,000,000).
SECTION 3. Administration.
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the number of Incentive Units (and
associated DERs) to be covered by Awards; (iii) determine the terms and
conditions of any Award; (iv) interpret and administer the Plan and any
instrument or agreement relating to a grant made under the Plan; (v) establish,
amend, suspend, or waive such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; and
(vi) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan. Subject to
Section 7 of the Plan, the Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award.

52



--------------------------------------------------------------------------------



 



SECTION 4. Incentive Units.
     (a) Limits on Incentive Units Granted. Subject to adjustment as provided in
Section 4(b), the number of Incentive Units (and associated DERs) that may be
granted under the Plan is one hundred thousand (100,000) Incentive Units.
However, if any Award is forfeited, cancelled or otherwise terminates or expires
without payment, the Incentive Units subject to such Award shall again be
available for grants under other Awards under the Plan.
     (b) Adjustments.
     (i) In the event of a Change in Capitalization, the Committee shall, in
such manner as it may deem equitable in preventing the valuation dilution or
enlargement of the potential benefits intended to be provided with respect to
all Awards granted under this Plan, adjust the number of Incentive Units (or
other securities or property) with respect to which Awards are then outstanding
and Awards that may be granted in the future. No adjustments may be made under
this Section (absent the written consent of the Participant) that would, in any
respect, reduce the value of such Participant’s Award.
     (ii) In the event of a Fundamental Change, the Committee shall, in such
manner as it may deem equitable to prevent the substantial dilution of benefits
intended to be provided with respect to all Awards granted under this Plan, take
all available action to preserve such benefits, including to the extent possible
by replacing Awards under this Plan with similar awards at Affiliates which have
succeeded the Company with regard to the underlying Fundamental Change.
SECTION 5. Eligibility.
     Any Executive who performs services for the benefit of the Company shall be
eligible to be granted an Award under the Plan by the Committee.
SECTION 6. Awards.
     (a) Grant of Incentive Units. The Committee shall have the authority to
determine the Executives to whom Incentive Units shall be granted and the number
of Incentive Units to be granted to each such Participant. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any award granted under any other plan of
the Company, Anadarko, the Partnership, or any other Affiliate.
     (b) Restrictions. The Committee shall have the authority to determine the
time period over which the Incentive Units shall be restricted and/or the
conditions if any (including but not limited to any performance metrics) under
which the Incentive Units may become unrestricted or may become forfeited.
     (c) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee, up to a maximum period of ten years.
     (d) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.
     (e) DERs. Each grant of Incentive Units shall include rights to dividends
or distributions made by the Company to its member(s) or other owner(s), and
such DER amounts credited to an Award shall accrue and be subject to the same
restrictions and payment requirements as the Incentive Units with which such
DERs are associated.
     (f) Lapse of Restrictions. Upon the satisfaction of the restrictions
imposed on an Award, such restrictions associated with such Award shall lapse,
in whole or in part, as applicable and defined in each Award Agreement.
     (g) Payment of Awards. Award payments shall be made in the form of a lump
sum cash payment to a Participant, equal to the Value of an Incentive Unit for
each Incentive Unit (plus any amounts credited and accrued with respect to DERs
associated with such Incentive Units), less applicable withholding taxes as
provided in Section 8(c). Such payment(s) shall be paid as soon as

53



--------------------------------------------------------------------------------



 



practicable following the occurrence a Liquidation Event, but in no event shall
such payment be made later than March 15th of the year following the calendar
year in which such Liquidation Event occurred.
     (h) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination a Participant’s employment with Anadarko and its
Affiliates all of such Participant’s Incentive Units (and associated DERs, if
any) that have not had restrictions lapse shall be forfeited as of such
termination, except in the event of termination of employment on or following a
Change of Control in which event such Participant’s Award shall vest pursuant to
Section 6(i) and be paid pursuant to Section 6(g). The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Award(s).
     (i) Change of Control. Unless specifically provided otherwise in the Award
Agreement, upon a Change of Control all outstanding Awards shall automatically
vest and become payable pursuant to Section 6(g).
     (j) Valuation. The Committee shall from time-to-time calculate and define
the then-current Determined Value. The Committee shall have sole discretion in
making such determination, though it may seek the advice or input of third
parties to assist it as it may deem beneficial or necessary to the accuracy or
timeliness of such determination.
SECTION 7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
     (a) Amendments to the Plan. Subject to Section 7(b) below, the Board or
Committee may amend, alter, suspend, discontinue, or terminate the Plan in any
manner, including increasing the number of Incentive Units available for Awards
under the Plan, without the consent of any Participant, other holder or
beneficiary of an Award, or any other Person.
     (b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided no
change in any Award shall materially reduce the benefit to a Participant without
the consent of such Participant.
     (c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of
any change in applicable law or regulation affecting the Plan or Awards
thereunder, or any change in accounting principles materially affecting the
financial statements of the Company, the Committee, in its sole discretion and
on such terms and conditions as it deems appropriate, shall take any and all
such action as necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be conferred under the Plan or an outstanding
Award; provided, however, that such actions shall not reduce the benefits or
potential benefits to be realized by a Participant without the express written
consent of such Participant (unless such actions were specifically required by
applicable law).
SECTION 8. General Provisions.
     (a) Limits on Transfer of Awards. No Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution, other than a sale or disposition to the Company,
Anadarko or any Affiliate.
     (b) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.
     (c) Tax Withholding. The Company shall withhold from an Award any
applicable taxes payable in respect of the grant of the Award, the lapse of
restrictions thereon, or any payment made under the Award and shall take such
other action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.
     (d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company,
Anadarko or any Affiliate.

54



--------------------------------------------------------------------------------



 



     (e) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas without regard to its conflict of laws
principles.
     (f) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
     (g) Other Laws. The Committee may refuse to pay any consideration under an
Award if, in its sole discretion, it determines that the payment of such
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which any applicable Company securities are
then traded, or entitle the Company or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, if applicable.
     (h) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Company or any participating Affiliate.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (j) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.
     (k) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (l) Compliance with Section 409A. Nothing in the Plan or any Award
Agreement shall operate or be construed to cause the Plan or an Award to fail to
comply with the requirements of Section 409A. The applicable provisions of
Section 409A and the regulations and guidelines issued thereunder are hereby
incorporated by reference and shall control over any Plan or Award Agreement
provision in conflict therewith.
SECTION 9. Term of the Plan.
     The Plan shall be effective on the date of its approval by the Board and
shall continue until the earlier of (a) the date terminated by the Board or
Committee or (b) all Incentive Units available under the Plan have been paid to
Participants. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, however, any Award granted prior to such
termination, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.
     IN WITNESS WHEREOF, the Company has caused the Plan to be executed
effective as of April 2, 2008.

            WESTERN GAS HOLDINGS, LLC
      By:   /s/ Robert G. Gwin         Robert G. Gwin        President and Chief
Executive Officer     

55